Title: William F. Gordon to Thomas Jefferson, 22 July 1812
From: Gordon, William F.
To: Jefferson, Thomas


          Dear Sir, July 22. ’12.
          I fear it will not be in my power to attend to your business with Mr Michie sooner than Thursday in the next week. Orange Court commences on Monday next and is a quarterly term, where my presence is necessarily necessary to the interest of many—if it could be postponed untill thursday I should be pleased. However so sincere is my zeal to serve you that should any other day be fixed on I will make some arrangement with my Brother Lawyers at Orange as will enable me to attend sooner. In the mean time I will see You—Yrs most respectfully & Sincerely 
          
            Wm F Gordon
        